DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 12 is objected to because of the following informalities:  In line 6, the first recess lacks a proper antecedent basis.  Appropriate correction is required.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, line 26, the limitation relating to the visual appearance of the first and second ends does not clearly indicate whether the recess or the weight member is being modified.  The same applies to Claim 17, line 1.  The scope of the claims is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 8, 10, 11, and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokota, U.S. Patent No. 7,824,280, in view of Choon, Korean Patent Application No. 20060023226, and in further view of Takeda, U.S. Patent Application No. 2002/0165041.  As to Claim 1, Yokota teaches a golf club head (2) comprising a golf club head body (4) having a front (8), a rear (portion opposite front), a crown (12), a sole (10), a toe (portion opposite hosel (16), and a heel (portion adjacent hosel), Col. 3, ln. 10-16 and see Figure 1.  The front portion may comprise a striking surface, see Figure 1.  Yokata teaches that a recess (18) may be formed in the sole such that the recess forms a recess surface on the sole, noting that a member may fit within the recess,  Col. 3, ln. 18-21 and see Figure 3.  The recess surface may be depressed from the sole toward the crown of the body, Col. 3, ln. 17-18 and see Figure 6.  Yokota teaches that the recess may extend in a front to rear direction along the sole of the body and the recess may comprise a major longitudinal axis extending generally in a front to rear direction, see drawing below.  The recess may comprise a first end and a second end, see drawing below, and the major longitudinal axis may be skewed so as to be angled with respect to a striking surface longitudinal axis that is generally transverse to the striking surface, see drawing below.  An adjustable weight member (6) may be configured to be received entirely in the recess such that no portion of the adjustable weight member extends beyond a perimeter of the recess, Col. 3, ln. 17-22.  The adjustable weight member may have a first end (6a) and a second end (6c), Col. 3, ln. 52-55 and see Figure 4.  The adjustable weight member may extend from the first end to the second end of the recess when received therein and the adjustable weight member may also be angled with respect to the striking face longitudinal axis, Col. 3, ln. 48-50, noting that the weight member and the recess have complementary shapes.  Yokota does not teach an angled sole, notches in the recess, and an oval shaped weight member with first and second ends having different visual appearance.  Choon teaches a golf club head comprising a sole that is angled to form an upward incline in a front to rear direction, see Figure 1.  Choon teaches a recess (13) configured to receive a weight member (20) having first and second ends, wherein the ends have a generally semi-circular shape, see Figure 1.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide Yokota with an upward angled sole and a weight member in a recess aligned with the angled sole, the weight member having generally semi-circular shaped ends, to provide Yokota with a weight member positionable in forward and aft locations which also alter the height of the weight member and a known substitute shape for weight member ends, to yield the predictable result of facilitating the process of customizing the club head weight distribution.  Yokota, as modified, does not specify an oval shape for weight member ends.  It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the weight member ends with an oval shape, since it has been held that configuration of parts of an invention is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular claimed configuration was significant, In re Dailey, 149 USPQ 47 (CCPA 1966).   Yokota, as modified, is silent as to the recess having notches at first and second ends.  Takeda teaches a golf club head having a weight member (7) received in a recess (13), wherein the recess may comprise a first notch (H) at a first end and a second notch (H) at a second end, paragraph 0028 and see Figure 4.  The distal end of the weight member may include a projecting portion (20) configured to protrude to a bottom face and a latching portion (19) for mating with a step, paragraph 0028, to give the distal end a different visual appearance, see Figure 4.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide Yokota, as modified, with a recess having notches at each end  and ends having different visual appearance, as taught by Takeda, to provide Yokota, as modified, with a known substitute configuration for a weight member received in a club head recess.  Claim 1 is treated as best understood in view of the rejection under 35 USC §112(b).  


    PNG
    media_image1.png
    670
    732
    media_image1.png
    Greyscale



As to Claim 2, Yokota teaches that the entire weight member may be received in the recess, as discussed above.  The examiner finds that the first end and the second end of the recess each comprise a width.  As to Claim 8, Takeda teaches that the recess may have a first width (H) and a second width (H) connected by a center portion having a third width (h), see Figure 4.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide Yokota, as modified, with a recess having a third width in a center portion, as taught by Takeda, to provide Yokota, as modified, with a known substitute recess configuration.  As to Claim 10, Yokota teaches that the major longitudinal axis of the recess may be angled toward the heel in the front to rear direction relative to the striking face, see drawing above.  As to Claim 11, Yokota teaches that a portion of the adjustable weight member may be received in either the first or second end of the recess, Col. 5, ln. 50-57, noting that the weight member may be rotated, while in a released state to place the end (6a) in the position originally occupied by end (6c).  As to Claim 12, Yokota teaches that the weight member comprises a top surface (22) and a bottom surface (20) wherein the bottom surface may be oriented toward the crown (toward bottom surface of recess) with the adjustable weight member received in the recess, Col. 3, ln. 40-51.  Yokota, as modified, teaches that the weight member may be received in a recess having first and second notches, as discussed above.  Yokota teaches that the weight member may be entirely received in the recess, as also discussed above.  It follows that the weight member is offset toward the crown via first and second notches in reference to a surface of the sole surrounding the recess, noting a depth of the recess in a direction toward the crown, such that the adjustable weight member makes minimal or no contact with the ground during use, given that the weight member is entirely received within the recess.


Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokota, as modified by Choon and Takeda, as applied to claim 1 above, and further in view of Stites et al., U.S. Patent Application No. 2009/0203465.  Yokota, as modified, substantially shows the claimed limitations as discussed above.  As to Claim 4, Yokota teaches that a portion of the adjustable weight member is able to be received in either the first end or the second end of the recess, Col. 5, ln. 50-57.  Yokota teaches that the recess may have a first aperture (40) in a bottom surface, Col. 4, ln. 36-38, but Yokota, as modified, is silent as to first and second apertures in bottom surfaces of first and second ends of the recess.  Stites teaches a club head having a recess (206) including a first recess at a bottom surface of a first end and a second recess at a bottom surface of a second end, paragraph 0043 and see Figures 2A and 2C.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide Yokota, as modified, with first and second apertures and first and second ends of a recess, to provide Yokota, as modified, with the facility for additional fasteners to yield the predictable result of more firmly securing the weight member to the sole of the club head.  As to Claim 5, Stites teaches that the weight member may be secured to the club head body by screws or bolts, paragraph 0043.  It is inherent that threaded apertures receiving the fasteners are present.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide Yokota, as modified, with threaded apertures receiving threaded fasteners, as a known substitute configuration for attaching the weight member in the recess.  
Claim 13-17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokota, in view of Choon, Takeda, and Stites, as applied to claims 1, 10, and 4 above, and further in view of Hollis, U.S. Patent No. 3,556,533.  Yokota, as modified, substantially shows the claimed limitations as discussed above.  As to Claim 13, Stites teaches that the adjustable weight member may have first and second fasteners and first and second ends of the weight member, paragraph 0043 and see Figure 2C.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide first and second fasteners securing first and second ends of the weight member, as taught by Stites, to provide Yokota, as modified, with a known substitute configuration for securing a weight member to a club head sole.  Yokota, as modified, discloses the claimed invention, except for first and second fasteners of different weights.  Hollis teaches that fasteners of different weights may be used to secure a weight member (plate) to a club head sole, see Abstract.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide Yokota, as modified, with fasteners of different weights, as taught by Hollis, to provide a known substitute feature for obtaining a desired weight balance.  As to Claim 14, Yokota teaches that a threaded fastener (30) may be used to removably attach an adjustable weight member, Col. 4, ln. 25-33.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use duplicate first and second threaded fasteners since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  As to Claims 15-17, Yokota teaches that the adjustable weight may comprise a first material (26) and a second material (24), Col. 4, ln. 4-8, noting that materials have different specific gravities.  The first material may have a higher specific gravity than that of the second material, Col. 11, ln. 11-33.  The first end (6a) may be comprised of  the first material and the second end (6c) may be comprised of the second material, see Figure 4.  As to Claim 19, Yokota is applied as in Claim 4.  As to Claim 20, Yokota, as modified by Choon and Takeda, is applied as in Claim 12, with the same obviousness rationale being found applicable.  
Response to Arguments
Applicant’s arguments submitted 18 April 2022 have been considered but are moot in view of the new grounds of rejection.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        2 June 2022